DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Invention I, Claims 1-4 and 20 in the reply filed on 7/1/2022 is acknowledged.
Claims 15-19 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 7/1/2022.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.



Claim(s) 1,3,6,12-14, & 20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Im US Pub 2019/0115513 A1).
The applied reference has a common assignee with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B) if the same invention is not being claimed; or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed in the reference and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement.
Regarding claim 1, Im et al discloses a light emitting device (fig. 10I)comprising: a substrate(100); a first electrode(21) and a second electrode(22) disposed on the substrate (100) and spaced apart from each other(fig. 10I) [0057][0139]; at least one light emitting diode (40)disposed between the first electrode(21) and the second electrode (22) and including a first end and a second end on opposite sides in a longitudinal direction(fig 10I) [0057][0139]; an insulating pattern(81) [0185]disposed to cover an upper portion of the light emitting diode(40) and expose the first and the second ends of the light emitting diode(40) fig. 10I; a first contact electrode (61)coming into contact with the first end of the light emitting diode(40), and electrically connecting the first end to the first electrode(21)[0063]; and a second contact electrode (62)coming into contact with the second end of the light emitting diode(40), and electrically connecting the second end to the second electrode(22) [0063], wherein the insulating pattern (81)completely covers the first and the second ends of the light emitting diode (40)when viewed from a top of the substrate(fig. 10I-Examiner notes the cross-section view shows that 81 extends to the partition sides and each end of LED 40and therefore would cover from top view), and has a cross-section having a shape in which a width thereof is reduced in a lower end area thereof(fig. 10I shows the width being reduced by way of electrodes 61 and 62).
Regarding claim 3, Im et al discloses wherein the first and second contact electrodes(61 and 62) are spaced apart from each other with the light emitting diode(40) interposed therebetween, and are disposed on a same layer or at a same height on the substrate(100) fig. 10I.
Regarding claim 6, Im et al discloses wherein the insulating pattern(81) has a thickness  greater than a thickness of each of the first and the second contact electrodes (61 and 62) fig. 10I.
Regarding claim 12, Im et al discloses further comprising a third insulating layer (104)disposed between the substrate(100) and the light emitting diode(40) fig. 10I[0094].
Regarding claim 13, Im et al discloses wherein the light emitting diode (40)is horizontally disposed on one surface of the substrate(100), and oriented in a lateral
direction between the first electrode (21)and the second electrode(22) fig. 10I.
Regarding claim 14, Im et al discloses wherein the light emitting diode (40)comprises a rod-type light emitting diode having a diameter or a length ranging from a nanoscale to a microscale[0103].
Regarding claim 20, Im et al discloses A display device(fig. 10I) comprising: a substrate (100)including a display area(DA) (fig. 9 )[0136]; and a pixel (PX)disposed in the display area(DA) [0051][0143], wherein the pixel comprises: a first electrode(21) and a second electrode(22) disposed on an area of the substrate(100) and spaced apart from each other(fig. 10I) [0057][0139]; at least one light emitting diode (40)disposed between the first electrode(21) and the second electrode(22) and including a first end and a second end on opposite sides in a longitudinal direction(fig. 10I)[0057][0139]; an insulating pattern (81)disposed to cover an upper portion of the light emitting diode(40), and exposing the first and second ends of the light emitting diode(40); a first contact electrode (61)coming into contact with the first end of the light emitting diode(40), and connecting the first end to the first electrode(21)[0063]; and
 a second contact electrode(62) coming into contact with the second end of the light emitting diode(40), and connecting the second end to the second electrode(22) [0063], and wherein the insulating pattern(81) completely covers the first and the second ends of the light emitting diode(40) when viewed from a top of the substrate(100) (fig. 10I-Examiner notes the cross-section view shows that 81 extends to the partition sides and each end of LED 40and therefore would cover from top view), and has a cross-section having a shape in which a width thereof is reduced in a lower end area thereof(fig. 10I shows the width being reduced by way of electrodes 61 and 62).
.Allowable Subject Matter
Claim 2, 4, 5, 7-11 are  objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
With regards to claim 2, the prior art of record fails to teach wherein one end of each of the first and the second contact electrodes comes into contact with the lower end area
of the insulating pattern without extending to an upper surface of the light emitting diode.
With regards to claim 4, the prior art of record fails to teach a first side surface disposed on the first end of the light emitting diode, and including an inclined surface or a curved surface; and a second side surface disposed on the second end of the
light emitting diode, and including an inclined surface or a curved surface. 
 Claim 5 is objected to since it depends from claim 4.
With regards to claim 7, the prior art of record fails to teach at least one first insulating layer disposed between the first electrode and an area of the first contact electrode; and at least one second insulating layer disposed between the second electrode and an area of the second contact electrode.
Claim 8 is objected to since it depends from claim 7.
With regards to claim 9, the prior art of record fails to teach wherein an upper surface of the insulating pattern has a width greater than a length of the light emitting diode.
With regards to claim 10, the prior art of record fails to teach further comprising:
a conductive pattern disposed on the insulating pattern and provided to overlap with the light emitting diode, and separated from the light emitting diode and the first and the
second contact electrodes by the insulating pattern.
Claim 11 is objected to since it depends from claim 10.
Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to LATANYA N CRAWFORD EASON whose telephone number is (571)270-3208. The examiner can normally be reached Monday-Friday 8 AM-4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven B Gauthier can be reached on (571)270-0373. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LATANYA N CRAWFORD EASON/Primary Examiner, Art Unit 2813